385 U.S. 455 (1967)
DUDDLESTON ET AL.
v.
GRILLS ET AL.
No. 370.
Supreme Court of United States.
Decided January 9, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.
Benjamin G. Cox and Buena Chaney for appellants.
John J. Dillon, Attorney General of Indiana, for appellees Branigin et al.
PER CURIAM.
The judgment is vacated and the case is remanded to the District Court for further consideration in light of Swann v. Adams, ante, p. 440, Wesberry v. Sanders, 376 U.S. 1, and Reynolds v. Sims, 377 U.S. 533.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that the judgment should be affirmed.